DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant has amended the specification; objections are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informality:  Please amend line 15 as follows:
output circuit is configured to connect the gate electrode driving signal

Claim Rejections - 35 USC § 112
Applicant has amended the claims, rejections under this section are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-3, 5-7, 13 & 14 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art.  As such, this is a new, non-final rejection.  The claims stand as follows:


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US PGPUB 2016/0267864 A1; “Xiao” hereinafter), whose figure 1 is depicted below.


    PNG
    media_image1.png
    482
    551
    media_image1.png
    Greyscale

Regarding claim 1, Xiao discloses a shift register unit (see figure 1, depicted above, where Xiao depicts a gate driver on array {GOA} circuit, thus a shift register), comprising: an output circuit (see figure 1, where Xiao depicts transistor T2; analogous to the claimed output circuit); and a storage circuit (see figure 1, where Xiao depicts capacitor Cb, analogous to the claimed storage circuit); wherein:
the output circuit is respectively connected to a pull-up node (see figure 1, where Xiao depicts the gate of transistor T2 connected to pull-up node Q), a gate electrode driving signal output terminal (see figure 1, where Xiao depicts output terminal Output, analogous to the claimed gate electrode driving signal output terminal), the signal output terminal being connected to a pull-down node (see figure 1, where Xiao depicts output terminal Output connected to pull-down and compensation module, analogous to the claimed pull-down node), and an output voltage signal input terminal (see figure 1, where Xiao depicts clock signal terminal Clock, analogous to the claimed output voltage signal input terminal), the output circuit being configured to connect or disconnect the gate electrode driving signal output terminal and the output voltage signal input terminal under the control of the electric potential of the pull-up node (see figure 1, where Xiao depicts output terminal Output connected or disconnected from clock signal terminal Clock based on control of the voltage at pull-up node Q);

the storage circuit is configured to control the electric potential of the pull-up node during the gate electrode driving voltage output stage, such that the output circuit can connect the gate electrode driving signal output terminal and the output voltage signal input terminal (see figure 1, where Xiao depicts capacitor Cb connected to the gate terminal of transistor T2, thus the voltage stored on capacitor C1 can serve to enable or disable said transistor to connect or disconnect clock signal terminal Clock and output terminal Output).
Regarding claim 2, Xiao discloses the shift register unit of claim 1.  Xiao further discloses the storage circuit comprises a first storage capacitor (see figure 1, where Xiao depicts capacitor Cb);
the first terminal of the first storage capacitor is connected to the pull-up node (see figure 1, where Xiao depicts capacitor Cb connected to pull-up node Q); and
the second terminal of the first storage capacitor is connected to the gate electrode driving signal output terminal (see figure 1, where Xiao depicts capacitor Cb connected to output terminal Output).
Regarding claim 5, Xiao discloses the shift register unit of claim 1.  Xiao further discloses the output circuit comprises an output transistor, wherein the gate electrode of the output transistor is connected to the pull-up node (see figure 1, where Xiao depicts transistor T2, whose gate electrode is connected to pull-up node Q);
the first electrode of the output transistor is connected to the output voltage signal input terminal (see figure 1, where Xiao depicts an electrode of transistor T2 connected to clock terminal Clock); and the second electrode of the output transistor is connected to the gate electrode driving 
Regarding claim 6, Xiao discloses the shift register unit of claim 5.  Xiao further discloses the output voltage signal input terminal is an output clock signal input terminal (see figure 1, where Xiao depicts clock terminal Clock).
Regarding claim 13, Xiao discloses the shift register unit of claim 1.  Xiao further discloses a gate electrode driving circuit, comprising a plurality of levels of shift register units, each shift level unit being provided in accordance with the shift register unit of claim 1 (see abstract, where Xiao teaches a gate driver circuit comprising GOAs in cascade connection).
Regarding claim 14, Xiao discloses the gate electrode driving circuit of claim 13.  Xiao further discloses a display apparatus comprising the gate electrode driving circuits according to claim 13 (see paragraph 8, where Xiao teaches making LCD display by GOA technique {sic}).

Allowable Subject Matter
Claims 3, 4, 7-12, 15-17 & 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Xiao is silent regarding a pull-down node reset circuit configured as recited in claim 3.  Xiao is further silent regarding at least a pull-up node control circuit configured as recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624